Citation Nr: 1118316	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for coronary artery disease, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service, and his report of possible herbicide exposure in Thailand has not been confirmed.

2.  The Veteran's diabetes mellitus did not become manifest in service or within the first postservice year and is not shown to be related to service.

3.  The Veteran's peripheral neuropathy of the lower bilateral extremities was first noted years after separation from service and is not shown to be related to service.

4.  The Veteran's hypertension did not become manifest in service or within the first postservice year and is not shown to be related to service.

5.  The Veteran's coronary artery disease did not become manifest in service or within the first postservice year and is not shown to be related to service.



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  Service connection for coronary artery disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in April 2005 and June 2005.  The Board acknowledges that the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim.  This notice was provided in an April 2009 letter, however, and the claim was readjudicated in a July 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment and personnel records, assisted the appellant in obtaining evidence, obtained a VA examination and VHA expert medical opinion, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including diabetes, hypertension, and coronary artery disease, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim is based on the theory that he was exposed to herbicide agents while in service.  Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval or air service and has a disease that is listed in 38 C.F.R. § 3.309(e), such disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease in service, provided that the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases associated with herbicide exposure include diabetes mellitus.  Applicable regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").  38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (2008), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  

The Veteran contends that he was exposed to Agent Orange while loading and unloading passengers and cargo at Walker Air Force Base in New Mexico that may have been in contact with Agent Orange in Vietnam.  His DD-214 shows that he served in the U.S. Air Force as an in-flight refueling operator and that he received the Republic of Vietnam Campaign Medal (RVCM).  His personnel records note that he flew four combat sorties over North Vietnam airspace in November 1970.  

The Veteran also contends that he had temporary duty assignments that resulted in his landing for refueling at Da Nang Air Base in Vietnam in 1970.  He also has reported possible exposure to Agent Orange in Thailand during this period.

The RO obtained information from the Department of Defense (DoD) regarding the possible use of herbicides in Thailand.  The DoD list shows that extensive testing of herbicides was conducted in Thailand in 1964 and 1965, specifically at a Royal Army training center near Pranburi, which was noted to not be near to any U.S. military installation.  There was no record of any storage of herbicides in Thailand.  Further, no aerial spraying of herbicides occurred in Thailand, and all spraying in Vietnam was done by aircraft based in Vietnam and not Thailand.  The RO concluded that the DoD information provided no evidence to support the Veteran's claim of possible herbicide exposure in Thailand.  

The RO then contacted the Joint Services Records Research Center (JSRRC).  JSRRC stated that no records were available to confirm that the Veteran had boots on the ground service in the Republic of Vietnam, and that exposure to Agent Orange could not be conceded.  

In the absence of any objective and/or official evidence that the Veteran set foot in Vietnam, he is not entitled to a presumption of exposure to Agent Orange in service, and the objective record fails to confirm any such exposure.  

Diabetes Mellitus

VA medical records show the Veteran currently suffers from diabetes mellitus.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, the medical evidence from service does not show that the Veteran's diabetes mellitus had its onset in service.  The service treatment records during the period of active military service document no complaints or treatment for any endocrinological problems.  Sugar in the urine was noted on one occasion in 1958, however the repeat test was negative.  The service retirement examination in February 1975 noted normal endocrine system.  Urinalysis noted negative sugar.  On VA examination in December 1975 his endocrine system was described as normal.  The Veteran's diabetes mellitus was not diagnosed until 2002, over 25 years after service.  

In addition, there is no competent medical evidence of record showing that the Veteran's diabetes mellitus had its onset during active service or within one year of his separation from active service, or is related to any in-service disease or injury.  VA treatment records for diabetes mellitus do not contain any evidence that this condition began in service.  

A VA examination report dated in July 2005 diagnosed diabetes mellitus and noted it had been diagnosed in 2003 but did not provide any opinion as to the etiology of the Veteran's diabetes mellitus.

In January 2011, the Board obtained an expert medical opinion from a Veterans Health Administration (VHA) physician.  After reviewing the claims folder, that physician stated that while the Veteran had a single instance of glucose in the urine in 1958, such urine tests were routinely done, thus there is no indication that diabetes mellitus was suspected at the time, and the repeat testing was apparently normal.  She stated that while glucose in the urine often occurs in diabetes mellitus, there are other causes for glucose in the urine.  The physician noted that blood glucose testing would be required to diagnose diabetes mellitus, and that there was no indication in the record that blood glucose testing was conducted at that time or that the Veteran ever required any treatment for this during service.  She concluded that it was "more likely than not that diabetes mellitus or prediabetes did not develop during active duty in the service."

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  The post-service medical evidence shows that the Veteran was first treated for diabetes mellitus more than two decades after his separation from service, and there is no medical evidence in support of a link between the current diabetes mellitus and his active service.  

The only evidence in support of the Veteran's service connection claim for diabetes mellitus is his own lay assertions.  As noted above, his contentions regarding his presence in Vietnam or possible exposure to herbicides in Thailand have not been confirmed by objective/official evidence.  As a lay person, the Veteran is not competent to opine on medical matters such as the etiology of medical disorders.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a supported medical nexus between the Veteran's diabetes mellitus and any confirmed incident of service, the Board finds that service connection for diabetes mellitus is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55-57.

Peripheral Neuropathy

The Veteran essentially claims that he has peripheral neuropathy of the lower extremities that was caused by his diabetes mellitus.  As service connection for diabetes mellitus is being denied, there is no basis for secondary service connection for peripheral neuropathy.  38 C.F.R. § 3.310(a).  

Peripheral neuropathy was not noted during service.  The Veteran reported a history of back pain on the February 1975 retirement examination, but the examination of the spine was noted as normal.  His lower extremities were noted as normal on that examination as was his neurologic system.  On VA examination in December 1975, the Veteran reported low back pain; neurological examination was normal.

VA examination in July 2005 found neuropathy of the lower extremities that the examiner attributed to the Veteran's diabetes mellitus.

There is no evidence that the Veteran had peripheral neuropathy in service.  Also, there is no competent medical evidence of record indicating that any current peripheral neuropathy is otherwise related to service.  In the absence of any such evidence, there is no basis for awarding service connection for peripheral neuropathy.  38 C.F.R. § 3.303.  

Hypertension

The Veteran essentially claims that he has hypertension that was caused by his diabetes mellitus.  As service connection for diabetes mellitus is being denied, there is no basis for secondary service connection for hypertension.  38 C.F.R. § 3.310(a).  

Hypertension was not noted during service.  On his service separation examination in February 1975, his blood pressure was noted as 126/68 sitting, 128/84 recumbent, and 130/80 standing.  

On VA examination in December 1975, his blood pressure was noted as 110/80.  Electrocardiogram was normal.

On VA examination in July 2005, the examiner noted that the Veteran's hypertension had been present for four years.  In an addendum to the report, the examiner stated that hypertension was aggravated by diabetes mellitus to an unknown degree.

Regarding direct and presumptive service connection, it is reasonably established that the Veteran has a current diagnosis of hypertension.  There is no evidence, however, that the Veteran had hypertension in service (nor does the Veteran allege such) or that the Veteran's hypertension became manifest in the first post-service year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is no competent medical evidence of record indicating that the Veteran's hypertension is otherwise directly related to service.  In the absence of any such evidence, there is no basis for awarding service connection for hypertension on a direct or presumptive basis.  38 C.F.R. § 3.307, 3.309.  

Coronary Artery Disease

The Veteran essentially claims that he has coronary artery disease that was caused by his diabetes mellitus.  As service connection for diabetes mellitus is being denied, there is no basis for secondary service connection for coronary artery disease.  38 C.F.R. § 3.310(a).  

The service treatment records do not note coronary artery disease.  The Veteran reported a history of pain or pressure in the chest on his report of medical history at the time of his retirement examination; the examiner noted that this referred to an episode of bronchitis in 1966.  Electrocardiogram conducted in February 1975 was normal, and the retirement examination noted normal heart examination and normal chest X-ray.  

On VA examination in December 1975 the Veteran reported back pain and chest pain one or two times per year for the past 10 to 12 years.  Cardiovascular system examination noted normal heart sounds and no apparent enlargement.  ECG and chest X-rays were normal.

On VA examination in July 2005, the Veteran reported a long history of mechanical back pain that radiated to the chest.  The examiner noted coronary artery disease that resulted from diabetes mellitus and had been present for one year.  In an addendum report, the examiner stated that coronary artery disease was secondary to hypertensive heart disease and diabetes.

Regarding direct and presumptive service connection, it is reasonably established that the Veteran has a current diagnosis of coronary artery disease.  There is no evidence, however, that the Veteran had coronary artery disease in service or that the Veteran's coronary artery disease became manifest in the first post-service year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is no competent medical evidence of record indicating that the Veteran's coronary artery disease is otherwise directly related to service.  In the absence of any such evidence, there is no basis for awarding service connection for hypertension on a direct or presumptive basis.  38 C.F.R. § 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


